Citation Nr: 0027480	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-194 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
an appendectomy scar.

2.  Entitlement to service connection for an inguinal hernia, 
right, secondary to the service connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from December 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A Travel Board hearing was held in July 2000, before the 
Veterans Law Judge rendering this decision, sitting in 
Montgomery, Alabama.  The Veterans Law Judge has been 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  A transcript of the hearing testimony is on file.

The Board notes that at the aforementioned Travel Board 
hearing, the issue of service connection for an inguinal 
hernia disorder was clarified to be for a right inguinal 
hernia disorder, only.  As such, the issue has been restated 
as shown on the title page.

  
FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's appendectomy scar, is at present 
asymptomatic from a clinical standpoint, with no current pain 
at the surgical sites. There are no palpable masses; keloids; 
adherence; depression of scar; tissue loss; inflammation; 
edema; significant disfigurement; or, functional loss. 
 
3.  There are no extraordinary factors resulting from the 
service connected disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

4.  There is no medical opinion linking an inguinal hernia, 
right secondary to service, or the service connected 
appendectomy scar.


CONCLUSIONS OF LAW

1. The criteria for an increased (compensable) rating for an 
appendectomy scar, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.118, DC 7804, 
7805 (1999). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for an inguinal 
hernia, right, including as secondary to an appendectomy 
scar. 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased (compensable) 
rating is warranted for the veteran's appendectomy scar.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Historically, the veteran underwent an appendectomy in 
service in December 1944.  The wound healed satisfactorily, 
and he was returned to duty within two weeks of surgery.

Service connection for an appendectomy scar was awarded in 
July 1958 and a noncompensable rating was assigned.  This 
rating has remained to the present time.  

In a VA examination in August 1999, the veteran reported an 
appendectomy in service in 1944.  He has had left and right 
inguinal hernias.  The examiner noted that the veteran's 
appendectomy scar and inguinal area scars were all about 4 
inches long.  They were well blended to the skin, being just 
very minimally hyperpigmented.  There were no significant 
findings of numbness; rebound rigidity; no palpable masses; 
keloids; or definite evidence of adherence.  The texture was 
minimally to mildly thin; with no elevation,; depression of 
scar; underlying tissue loss; inflammation; edema; or, 
significant disfigurement.  There was no limitation of 
function of any kind secondary to the appendectomy scar 
noted.

The veteran offered testimony at a Travel Board hearing at 
the RO, in July 2000.  He reported that the appendectomy scar 
was sometimes sore, but otherwise, he did not report 
significant functional limitation.
  
Other evidence of record includes extensive private and VA 
medical records beginning in the 1950's to the present.  
These indicate a long history of treatment for several 
chronic disorders, including; psychophysiologic 
gastrointestinal reaction; anxiety reaction with 
somatization; chronic hypertrophic gastritis; duodenitis; 
peptic ulcers; spastic colon; chronic bronchitis; tobacco 
abuse; skin cancers; severe migraines; sinusitis; 
osteoarthritis; hypertension; COPD; and, pyelonephritis.  
None of the records indicate any continued complaints or 
medical treatment for any limitation of function, or other 
disability caused by his appendectomy scar.

A statement dated in January 1998, from Chester B. Primm, 
M.D., is on file.  It was noted that he had appendectomy and 
hernia scarring.  It was noted that he had scar and hernia 
problems, but that he did not need additional surgery.

The veteran's appendectomy scar is rated under the VA 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, DCs 
7805, Scars, other, which is evaluated based on limitation of 
function of the affected part.

It may also be rated under DC 7804, Scars, superficial, 
tender and painful on objective demonstration, which warrants 
a 10 percent evaluation for a tender and painful scar even 
though the location may be on the tip of a finger or toe. 
This is the highest available schedular evaluation under this 
code. It is noted that the rating contemplates functional 
limitations caused by pain.

The Board notes that there is no indication of any 
tenderness, pain, or limitation of function associated with 
the appendectomy scar.  Thus, an increased rating for the 
appendectomy scar is not warranted under the applicable code. 

While the Board has considered the "positive" subjective 
evidence submitted by the veteran essentially contending that 
his appendectomy scar should be rated higher than his current 
non compensable rating, the Board concludes, that such 
evidence is overcome by the weight of the "negative" 
objective clinical evidence of record.  Despite the veteran's 
statements concerning his subjective complaints of discomfort 
and pain, the most recent objective medical evidence, the 
August 1999 VA examination, does not show any findings of 
pain, discomfort, or other symptomatology related to the 
appendectomy scar. The Board notes that the rather extensive 
medical evidence of file is entirely silent as to any 
residual pain or limitation of function associated with the 
appendectomy scar.  Accordingly, the veteran's claim for an 
increase must be denied. Gilbert, 1 Vet. App. at 49.  After 
reviewing the evidence on file, it is the conclusion of the 
Board that a compensable evaluation is not warranted for an 
appendectomy scar.  In making this determination, all 
reasonable doubt has been resolved in favor of the appellant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10, 4.3, 4.7; Gilbert, 
at 49. 


II. Secondary service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran claims that he developed an inguinal hernia 
condition as a result of his service-connected appendectomy 
scar.  His service records are entirely silent as to any 
inguinal hernias.  

The veteran testified before the Veterans Law Judge at a 
Travel Board hearing in July 2000, at the RO.  There was some 
confusion at first, as the veteran appeared to testify that a 
Dr. Primm performed the original appendectomy in 1948.  He 
then stated that he was first treated by Dr. Primm, from "55 
until he retired last year, year before last."  Upon 
questioning by the Veterans Law Judge, he stated that his 
first hernia operation was around 1955, or 1956.  It was 
noted that he had hernia repairs both on the left and right 
sides.  His claim was for the right side hernia procedures.

As previously noted, the medical evidence of record includes 
extensive private and VA medical records revealing treatment 
for several chronic disorders.  None of the records contain 
any medical opinion that the veteran's inguinal hernia, right 
disability was caused by his appendectomy scar. These records 
include medical records from Chester B. Primm, M.D., from 
1982-1983 noting a history of left and right hernia repairs, 
as well as a left inguinal hernia (recurrent) (April 1983).

The file also contains a letter from Dr. Primm, dated January 
1998. The veteran makes several references to this letter in 
the evidence of record, wherein he claims it supports his 
claim, that his repeated hernias were caused by his 
appendectomy scar.  A review of this letter does not reveal 
any definite evidence of a relationship between the in-
service appendectomy and resulting surgical scar, and 
repeated hernias (bilaterally) beginning several years later.  
Dr. Primm's letter, based on a history provided by the 
veteran, stated in essences, that he had complications from 
his appendectomy and hernia scar formations and stomach 
problems.  These caused resurgery of six hernia repairs.

It is also noted that there is a May 1958 statement from Dr. 
Primm on file.  It is noted that the appellant had been seen 
for complaints referable to a nervous stomach.  It was 
specifically noted that there was "no hernia."  Similarly, 
a VA gastrointestinal examination for the period is also 
negative. 

The Board notes that the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The Board 
finds that Dr. Primm's opinion that the appellant scar 
formations, and stomach problems caused complications that 
included re-surgery of his six hernia repairs (several of 
which were on the opposite side from his original 
appendectomy), is representative of a speculative medical 
opinion, which makes a general observation, and does not 
state the existence of a probable or likely relationship 
between the appellant's current complaints and service.  The 
statement says that the appendectomy was not service 
connected.  This is in fact incorrect.  It is indicated that 
there are stomach problems secondary to scarring, but this 
appears to make reference to the hernia, not to the 
appendectomy scar.  As noted, it is not indicated that the 
appendectomy scar caused a hernia, or that there was ever 
herniation at the site of the appendectomy scar.

Additionally, the veteran's testimony does not comport with 
the available clinical records, contemporaneous with the time 
period.  When seen in a VA examination in June 1958, the 
examiner made reference to examining the veteran's abdomen, 
and noted the appendectomy scar.  He even referred to Dr. 
Primm's medical records from an April 1958 examination.  
There is no observation made of any herniotomy scars, or 
references made to any history of any hernias at that time.

The first references to multiple hernias is in a VA 
examination in June 1983, which noted an easily reduced 
current left inguinal hernia, and a history of inguinal 
hernias, bilaterally which occurred about 2 years prior to 
the examination, after the veteran lifted a heavy object.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim that his right inguinal hernia 
disorder was due to his appendectomy scar incurred during his 
period of service.  Specifically, there is no competent 
evidence that associates the hernias with service or the 
service connected scar.

In the absence of competent evidence providing a medical 
relationship between the onset or aggravation of the inguinal 
hernia disorder by the appendectomy scar, the claim is not 
well grounded.  As noted, there has been no such competent 
evidence offered in this case, and as a result the claim is 
denied. 

In conclusion, the Board has considered the veteran's 
statements and sworn testimony that his inguinal hernia 
disorder was secondary to his appendectomy scar.  Although 
the veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions are not deemed to be credible in light of the 
other objective evidence of record showing no relationship 
between his claim on appeal and his active duty service.  The 
veteran lacks the medical expertise to offer an opinion as to 
the diagnosis of any current disorder, as well as to the 
medical causation of the claimed disability. Id.  In the 
absence of competent, credible evidence of a causal 
relationship, service connection is not warranted as the 
claim is not well grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision, the statement of the case, and 
supplementary statement of the case.  That discussion informs 
him of the types of evidence lacking, which he should submit 
for a well grounded claim.  The Board has examined all the 
evidence of record with a view toward determining whether the 
veteran notified VA of the possible existence of information 
which would render his claim plausible.  However, the Board 
finds no such information present.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  Thus, the Board finds that there is no 
competent clinical evidence of record indicating that the 
veteran's claim on appeal was attributable to or the result 
of his military service.  Therefore, the Board must conclude 
that the veteran's claim is not well grounded and is, 
therefore, denied.


ORDER

Entitlement to an increased (compensable) evaluation for an 
appendectomy scar, is denied .  

Entitlement to service connection for an inguinal hernia, 
right, secondary to an appendectomy scar is not well grounded 
and must be denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

